Citation Nr: 9911573	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-17 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement  to an increased evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD), prior 
to August 14, 1998.  

2. Entitlement to an increased evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD), from 
August 14, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1948 to 
December 1951.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted an increased rating of 50 
percent for PTSD, effective from January 1998.  The veteran 
filed a timely Notice of Disagreement and Substantive Appeal.  
By a February 1999 rating decision, the veteran's PTSD was 
evaluated as 70 percent disabling, effective from August 
1998.  


FINDINGS OF FACT

1. Medical records dated prior to August 14, 1998 reflect 
that there was occupational and social impairment with 
reduced reliability and productivity due to panic attacks 
more than once a week related to intrusive thoughts, 
impairment of his short-term memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2. The veteran has a GED, and worked as a self-employed 
damage appraiser. 

3. A September 1998 medical record entry reflects that the 
veteran quit his job because of overwhelming stress.  The 
evidence of record does not show that the veteran was 
unable to work because of his service-connected disability 
prior to August 14, 1998.

4. In pertinent part, a Minnesota Multiphasic Personality 
Inventory dated in November 1998 reflects that the veteran 
endorsed a significant level of psychological distress, a 
poor sense of being able to cope with his distress, high 
levels of anxiety, ruminative thought, internalization of 
concerns, extreme levels of depression, a feeling that he 
was being punished, significant dissociative events, and 
very significant levels of PTSD symptoms to include 
avoidance of reminders of the military, a startle 
response, distress at the recall of the military, 
difficulty with sleeping, and significant nightmares.  

5. It was opined in November 1998 that the veteran became so 
anxious and irritable because of the PTSD that he was not 
currently employable.  In addition, the veteran's PTSD had 
caused deficiencies in his family relationships and that 
he had difficulty establishing and maintaining effective 
relationships.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation in excess of 50 
percent for PTSD have not been met, for the period from 
January 28, 1998 to August 13, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 4.7, 
4.16(b), 4.130, Diagnostic Code (DC) 9411 (1998). 

2. In resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a 100 percent evaluation for 
PTSD have been met, for the period from August 14, 1998.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's PTSD.  Accordingly, the Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence on file is inadequate for rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.1 (1998).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  38 C.F.R. § 4.130.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (1998).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1998).  Therefore, 
repeated psychotic periods, without long remissions, may be 
expected to have a sustained effect upon employability until 
elapsed time in good remission and with good capacity for 
adjustment establishes the contrary. 

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).

The United States Court of Appeals for Veterans Claims, 
(formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court")), 
has held that, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, Id., the Board 
should consider, in cases of staged ratings, the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Fenderson v. West, 12 
Vet. App. 119 (1999).

By a December 1996 rating decision, the veteran was granted 
service connection for PTSD, and a 30 percent evaluation for 
PTSD, effective July 29, 1996.  The veteran did not perfect 
an administrative appeal with respect to the assignment of 
the initial rating award.  In January 1998, the veteran filed 
a new claim for an evaluation in excess of 30 percent for his 
service-connected PTSD.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  By a June 1998 rating decision, the 
veteran was granted an increased evaluation of 50 percent for 
PTSD, effective January 28, 1998.  38 C.F.R. § 4.130, DC 
9411.  The veteran filed a timely Notice of Disagreement and 
Substantive Appeal.  During the pendency of the appeal, the 
veteran submitted additional evidence in support of his 
claim.  The RO, in a February 1999 rating decision, granted 
the veteran a 70 percent disability rating for PTSD, 
effective from August 14, 1998.  In March 1999, the veteran 
waived the 60-day waiting period to expedite the Board's 
review of his claim.  Based on the foregoing, the Board must 
evaluate the veteran's entitlement to an evaluation in excess 
of 50 percent for PTSD prior to August 14, 1998.  See 
generally Fenderson, supra.

I.  Entitlement to an evaluation in 
excess of 50 percent for PTSD, prior 
to August 14, 1998.

Under the laws administered by the VA, a 50 percent 
evaluation for PTSD is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (1998).

To warrant a 70 percent evaluation under DC 9411, it must be 
shown that there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1998).  

Outpatient medical records from the Salt Lake City VA medical 
center dated for the period January to March 1998 reflect 
that in January 1998, the veteran had no prior psychiatric 
treatment because his heart problems preempted treatment and 
that his feelings of rage had increased since his bypass 
surgery in 1997.  The veteran reported mood swings, being up 
half the night looking out the windows, and that he could not 
tolerate people.  He admitted that he used to have 
flashbacks, but that they had decreased.  The veteran 
reported feeling depressed, sad, irritable, and gets mad 
easily, but was able to control his temper.  He reported a 
decreased frustration tolerance, more argumentative, 
decreased energy, decreased motivation, and denied 
hallucinations.  On examination, the veteran was neat and 
clean in appearance, the quality of his speech appeared 
normal in volume.  He was cooperative and had good eye 
contact.  His predominant mood was irritable.  There was no 
evidence of hallucinations.  The veteran appeared oriented 
with good judgment.  He had an increased startle reaction and 
was jumpy with loud noises.  The veteran reported short-term 
memory difficulties.  He also reported evidence of phobias, a 
fear of heights, elevators, and being closed in.  He reported 
no homicidal ideation.  The veteran reported that his 
relationship with his children was good and that his support 
system included his wife and children, and that there was 
marital stress partly do to his orneriness and partly because 
of his step daughter always asking for money.  He was 
currently self employed as a damage appraiser.  His income 
per month was $1900 from social security, pension, and 
employment, and that his financial situation was worsening.  
No aggressive problems were identified.  The veteran reported 
that he was getting increasingly irritable and impatient, but 
so far had not been violent.  The veteran reported that ever 
since Korea, he has preferred to be alone for the exception 
of family.  The veteran was placed on Paxil 10 milligrams at 
bedtime.  An examiner noted that the veteran met the criteria 
for PTSD and major depressive disorder, single episode, mild 
to moderate.  

In pertinent part, clinical entries dated in February 1998 
reflect that the veteran reported significant improvement 
with Paxil, to include decreased insomnia, decreased 
nightmares, and being able to fall back to sleep faster when 
he did awaken.  The veteran reported significant improvement 
in mood, energy, and an interest in life.  He felt less 
irritable, although he said that he still has had some 
difficult situations lately where he had become angry, but 
had controlled that emotion better than in the past.  He was 
concerned about his anger, but reported that he was in 
control of it and would not hurt anyone.  The veteran was 
observed to be somewhat tearful when discussing his 
depression and anger.  Assessment included PTSD and a major 
depressive disorder, single episode, moderate - significant 
decrease in depression and PTSD symptoms less frequent, more 
tolerable.  

A March 1998 compensation and pension examination reflects 
that the veteran had a hard time with the interview.  The 
examiner noted that whenever he approached the fringes of 
discussing the veteran's actual experiences in Korea, the 
veteran would become increasingly emotional.  The examiner 
chose not to question him about traumatic experiences and 
conceded his stressors.  The veteran reported that he 
currently worked as an independent appraiser and that he 
worked, when work was available and when he was up to it.  He 
stated that he did approximately two appraisals per month.  
He related that he had frequent intrusive thoughts about 
Korea; that loud noises reminded him of Korea; and that he 
had a noticeable startle response and hypervigilance.  He 
reported that he could not stand to have someone walking 
behind him.  He related that he would get uncomfortable when 
there were too many people around or he felt closed in.  He 
reported being quite nervous when driving alone across large 
expanses of land, like a desert; and he would begin feeling 
very alone, fearful, and on the verge of panic.  He admitted 
to problems of getting close to others, although he seemed to 
feel reasonably close to his family.  He did not have many 
friends.  He reported that his previous wives reported that 
he had problems with closeness.  The veteran reported that 
his experiences in Korea have interfered with making a decent 
living.  The assessments included: Beck Depression Inventory 
-44, consistent with an extreme level of clinical depression; 
Penn Inventory for Posttraumatic Stress Disorder -57, this 
score fell within PTSD range; Mississippi Scale for Combat-
Related PTSD -141, placing patient in the PTSD category 
[cutoff score is 107]; Dissociative Experiences Scale -mean 
score 28.07, score similar to scores obtained by Vietnam 
veterans with PTSD or seeking treatment for PTSD.  The 
diagnostic impression clearly reflected that the veteran 
suffered from PTSD, and it was apparent from the veteran's 
history that he was having trouble shortly after his return 
from Korea.  The examiner opined that "[a]lthough I am 
indicating that the severity is "moderate," I believe there 
are likely to be occasions when it is "severe.""  The 
Global assessment of functioning (GAF) score was 52.

Other outpatient medical records from the PTSD clinic at the 
Salt Lake City VA medical center, dated for the period of 
March to early August 1998, reflect that the veteran was very 
pleased with the effect of the Paxil - 20 milligrams at 
bedtime.  These VA outpatient records further reflect that 
the veteran was less depressed and irritable; that he had an 
increased frustration tolerance and decreased anger (in that 
he was more able to control it when he became angry); that 
the relationship with his wife was good; that he recognized 
that he displaced anger onto his wife; and that he was 
interested in joining a couples group.  He reported that he 
slept much better, experienced a decrease in initial 
insomnia, decreased awakenings, and that his nightmares 
decreased by 60 percent.  The veteran reported that he has 
had some down days, but that they were much fewer and very 
tolerable.  The assessment included PTSD and major depressive 
disorder, "signif[icantly] improved!"  In July 1998, the 
veteran reported being stressed over his job, and that he was 
not sure if he could work much longer.  The veteran presented 
as agitated and distracted.  He related that he was having 
increasing difficulty managing his job responsibilities and 
his increased anger.  The veteran also related that his 
ability to keep up with his work was decreasing, and that he 
may be forced to make a decision between work and his mental 
health.

As indicated by the record, the veteran appears to have 
problems with increased startled reaction, insomnia, 
nightmares, mood swing, and panic attacks, which have been 
reported as significantly improved with use of medication.  
The record indicates that the veteran prefers to be alone, 
except for his family.  While he has a good relationship with 
his children, it does not appear that he has any close 
friends and he has admitted his disinterest to get along with 
others.  Moreover, despite the fact that the veteran has 
mentioned his concerns regarding his continued employment 
status, he nonetheless was able to maintain that employment 
during the relevant period.  In addition to the clinical 
findings and information that pertain to the veteran's social 
and industrial adjustment development, the global assessment 
of functioning score of 52 is certainly not suggestive of the 
assignment of an evaluation in excess of 50 percent under the 
criteria of DC 9411.  Accordingly, in light of foregoing, the 
medical evidence of record fully supports an increase to 50 
percent for the period from January 28, 1998 to August 13, 
1998.

Furthermore, to warrant a 70 percent under DC 9411, it must 
be shown by the evidence of record, for the period prior 
August 14, 1998, that there was occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1998).  
However, based on the findings contained in the medical 
evidence for the relevant period, this type of symptomatology 
is not shown in the veteran's case.  Therefore, the Board 
finds it reasonable to conclude that the symptomatology 
associated with the veteran's PTSD more closely defined that 
of a 50 percent rating under criteria of DC 9411, for the 
period prior to August 14, 1998.

Next , the Board observes that the veteran has argued to the 
effect that in February 1992, he was laid off from his job; 
that he has not worked since that time except on a part time 
basis as a self employed appraiser; and that he has had to 
discontinue that employment entirely due to the 
symptomatology associated with his service-connected PTSD.  
Thus, the crux of the veteran's claim for increased 
compensation benefits also appears to be based upon the 
theory that he is entitled to a total disability rating based 
on individual unemployability due to his service-connected 
PTSD under 38 C.F.R. § 4.16(b) (1998), for the period prior 
to August 14, 1998.  See VAOPGCPREC. 6-69 (Aug. 16, 1996), 61 
Fed. Reg. 66749 (1996) (hereinafter "VA O.G.C. Prec. 6-
69").

In this context, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a) (1998), an extra-schedular 
basis will be considered in all cases of veterans who are 
unemployable by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must determine 
whether, in connection with the veteran's claim for an 
increased rating in excess of 50 percent for PTSD, there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
meet the criteria for submission to the Director of 
Compensation and Pension for extra-schedular consideration, 
prior to August 14, 1998.  38 C.F.R. § 4.16(b); VA O.G.C. 
Prec. 6-69.

In this case, the veteran's only service-connected disability 
is PTSD.  During the period prior to August 14, 1998, the 
veteran's PTSD was then rated as 50 percent disabling 
(effective from January 1998).  Thus, the veteran did not 
meet the schedular requirements necessary for consideration 
of a total rating under 38 C.F.R. § 4.16(a).  Similarly, the 
evidence of record, which pertains to the relevant period, 
reflects that the veteran's earned annual income exceeded the 
poverty threshold for one person.  He reported, in March 
1998, that he was not only an independent damage appraiser, 
but that he was self employed (as the "sole proprietor" of 
his business), that he did several appraisals a month, and 
that he worked when he was up to it.  Therefore, on the basis 
of these facts, the Board finds that the veteran's employment 
was not limited to a protected environment, and hence it did 
not constitute "marginal employment" within the purview of 
section 4.16(a).  

In considering the provision of section 4.16(b), the Board 
observes that while the veteran reported in July 1998 that he 
felt his ability to keep up with work was decreasing and that 
he may be forced to make a decision between work and his 
mental health, there is no indication from the medical 
evidence dated prior to August 14, 1998, that the veteran's 
service-connected PTSD had interfered with his earning 
capacity to a degree greater than that contemplated by the 
assigned 50 percent rating, his employment status, or that he 
was unemployable.  In fact, the record reflects that the 
veteran had undergone significant improvement due to 
medication, and that he was still working prior to August 14, 
1998, notwithstanding the July 1998 notations which note his 
concerns about his work efficiency and employment.  Although 
the Board acknowledges the veteran's report of increased 
anger in July 1998, there is no medical report, which 
supports a finding that this symptomatology had affected his 
ability to maintain his employment until the opinion 
expressed by the private physician in the August 14, 1998, 
medical statement.  As evidenced by the record, the veteran 
was self employed as a damage appraiser; he worked when he 
felt up to it, as he was the sole proprietor of his work 
environment; and, in March 1998, he reported performing 
several appraisals a month, with a monthly income of $1900 
combined with social security and service connected 
compensation benefits.  In view of the foregoing, there is no 
indication from the clinical data on file prior to August 14, 
1998, that these factors had changed, or that the veteran was 
unemployed or unemployable.  Accordingly, absent a showing 
that the veteran was unemployable due solely to his service-
connected PTSD, during the period from January 28, 1998 to 
August 13, 1998, the Board finds that the criteria for 
submission to the Director of Compensation and Pension 
Service for extra-schedular consideration under section 
4.16(b) have not been met.  VA O.G.C. Prec. 6-69.

II.  Entitlement to an evaluation in 
excess of 70 percent for PTSD, from 
August 14, 1998. 

As previously noted, the RO issued a rating decision dated in 
June 1998, which granted an increased evaluation of 50 
percent for PTSD, effective from January 28, 1998.  38 C.F.R. 
§ 4.130, DC 9411.  During the pendency of the appeal in this 
case, the RO, in a February 1999 rating decision, granted the 
veteran a 70 percent disability rating for PTSD, effective 
from August 14, 1998.

In order to warrant a 100 percent evaluation under DC 9411, 
it must be shown by the evidence of record that there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

In an August 14, 1998 private medical report, William Reid, 
M.D., a psychiatrist, indicated that he had seen the veteran 
in July 1998 for the purpose of a psychiatric examination.  
He related that the veteran had symptoms of severe insomnia 
with frequent nightmares and flashbacks, anxiety, 
irritability, depression, and an inability to get along with 
people.  The physician noted that the veteran used to drink 
some, but had not been drinking since he had some heart 
trouble in the past.  The veteran was reportedly involved in 
counseling in Salt Lake City, and it was noted that he was 
taking Paxil 20 mg twice daily.  Occupationally, it was noted 
that the veteran worked part-time as an appraiser, and that 
he had not been able to work effectively, even part-time.  On 
the mental status examination, the veteran related in a 
cooperative manner.  He was neatly groomed.  He was quite 
anxious and depressed with impairment of attention span and 
concentration.  He stated that he frequently had feelings of 
rage.  He was oriented in all spheres.  No psychotic symptoms 
were elicited.  Within the text of the August 1998 report, 
Dr. Reid concluded with a diagnosis of PTSD, chronic severe, 
and opined that the veteran was totally disabled from this 
illness.  The physician further opined that the veteran's 
overall prognosis was poor.

A September 16, 1998, medical statement from Dr. Reid 
reflects that the veteran's global assessment of functioning 
(GAF) score was 35.

A September 1998 medical record entry from the VA medical 
center in Salt Lake City reflects that the veteran quit his 
job because of overwhelming stress.  The veteran found 
himself having strong anger control problems because of job 
pressure.  In the examiner's opinion, the veteran "[wa]s not 
currently employable because of problems managing work stress 
due to his combat related PTSD."  Multiple entries dated in 
October 1998 reflect that the veteran reported he could no 
longer work and needed the help of the increased rating.  He 
expressed frustration and anger with neighbors who were loud 
and obnoxious into the late hours.  He reported that he had 
stewed for weeks about how to best handle the situation and 
then came up with the ideal solution to talk with the 
homeowner.  The veteran was medicated with Trazodone 25 
milligrams and Paxil 20 milligrams at bedtime, that he still 
had nightmares, but less frequent and could fall back to 
sleep, and that he denied suicidal ideation-"I want to 
live".  The record also reflects that the veteran had issues 
of dealing with his anger toward his stepdaughter and wife.  
The veteran reported an increase in isolative behavior 
because trying to talk about it with his wife increased the 
agitation with both of them.  The assessment included PTSD, 
stable, improved on current regimen, and increase Trazodone 
to 50 milligrams at bedtime. 

A statement written by the veteran, dated in October 1998, 
reflects that in July 1998 while visiting a Korean War friend 
near Tulsa, Oklahoma, he experienced some anxiety problems.  
Therefore, he arranged a visit with Dr. William Reid.  During 
the visit, he requested a complete evaluation of his 
condition.  The veteran reported that he was laid off from 
his job in February 1992 and that he had not worked since, 
except as a part-time appraiser in his own business.  He 
reported that he had to discontinue his work entirely due to 
the inability to get along with clients, and that he 
experienced severe stress, anger, and was not able to get 
along with people in general.  The veteran also reported that 
due to problems with his present marriage he attended 
counseling with his wife.

A November 1998 medical record from the PTSD clinic at the 
Salt Lake City VA medical center reflects that the veteran 
endorsed a significant level of psychological distress as 
seen on the Minnesota Multiphasic Personality Inventory 
(MMPI).  His profile reflected a poor sense of being able to 
cope with his distress.  The examiner reported that 
individuals with similar profiles often feel badly toward 
themselves and are very sensitive to stresses.  They are 
often overwhelmed by stress.  The veteran's profile was 
frequently associated with high levels of anxiety and 
ruminative thought.  Individuals with similar profiles 
frequently do not discuss their concerns with others, tending 
to internalize them.  The examiner noted that the veteran 
presented with very significant levels of PTSD symptoms 
including avoidance of reminders of the military, a startle 
response, distress at recall of the military, difficulty with 
sleeping, and significant nightmares.  The veteran's test 
results suggested extreme levels of depression and that the 
veteran endorsed feeling as if he was being punished.  The 
test results also suggested significant dissociative events, 
particularly sitting and drifting off into space thinking.  
The examiner reported that the veteran's PTSD is so 
significant that it prevents his employment despite his 
efforts to work.  The veteran becomes so anxious and 
irritable because of his PTSD that he is not currently 
employable.  In addition, the veteran's PTSD has caused 
deficiencies in his family relationships.  The veteran has 
difficulty establishing and maintaining effective 
relationships and cannot adapt to stressful circumstances.

Upon review of the medical record received since the June 
1998 rating decision that granted a 50 percent disability 
rating, the Board resolves all doubt in favor of the veteran 
and concludes that the veteran's service-connected PTSD 
warrants a 100 percent schedular rating based on the medical 
opinions dated August 14, 1998, September 24, 1998, and 
November 1998, in which each reflects that the veteran's PTSD 
symptoms are so significant that he is unemployable.  38 
C.F.R. §§ 4.3, 4.7.  Specifically, the veteran has high 
levels of anxiety, irritability, ruminative thought, extreme 
levels of depression, significant dissociative events, an 
avoidance of military reminders, and a difficulty in 
establishing and maintaining effective relationships, to 
include marital, family, and work.  The Board also observes 
that the veteran has had thoughts of injuring clients because 
of the increasing difficulty in managing his job 
responsibilities and increased anger.  In light of these 
findings, taken together with the medical opinions, the Board 
finds it reasonable to conclude that the evidence of record, 
which is dated as of August 14, 1998 and after, demonstrates 
that the veteran has total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; and 
intermittent inability to perform activities of daily living, 
which warrants a 100 percent schedular rating, from August 
14, 1998.  38 C.F.R. § 4.130.  

Lastly, the Board observes that the veteran sought a 100 
percent schedular rating for PTSD, and in the alternative, 
the veteran sought a total rating based on individual 
unemployability.  In light of the fact that the Board has 
granted a 100 percent schedular rating for PTSD, which is 
supported by his medical data of record, the Board does not 
need address the issue of entitlement to a total disability 
rating based on individual unemployability, for the period 
from August 14, 1998.



ORDER

An increased evaluation in excess of 50 percent for PTSD is 
denied, effective from January 28, 1998 to August 13, 1998. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular evaluation for 
PTSD is granted, effective from August 14, 1998.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

